IMAX CORPORATION

EXHIBIT 10.21

THIRD AMENDING AGREEMENT

This Amendment to Employment Agreement dated as of June 12, 2013 (the “Third
Amending Agreement”) is made between:

IMAX CORPORATION, a corporation incorporated under the laws of Canada
(hereinafter referred to as the “Company”),

and

GREG FOSTER, of the City of Los Angeles in the State of California (the
“Employee”).

WHEREAS, the Company wishes to enter into this Third Amending Agreement to amend
and extend the Employment Agreement dated as of March 1, 2006 between the
Company and Employee as modified and amended by the First Amending Agreement
dated as of December 31, 2007 and the Second Amending Agreement dated as of
April 29, 2010 (together, the “Agreement”), whereunder the Employee provides
services to the Company, and the Employee wishes to so continue such engagement,
as hereinafter set forth;

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Section 1.1 of the Agreement shall be amended as follows:

a. The following shall be added after the end of the first sentence thereof:
“Effective as of July 1, 2013, the Employee’s title shall be ‘CEO, IMAX
Entertainment and Senior Executive Vice President, IMAX Corporation.’ This title
must be used in complete form at all times, including both the IMAX
Entertainment and IMAX Corporation portions.”

b. Wherever “co-CEOs” appears therein, it shall be deleted and replaced with
“CEO.”

c. The term “Filmed Entertainment” in the penultimate sentence shall be replaced
with “IMAX Entertainment.”

2. Section 1.3 of the Agreement shall be amended by deleting the date “July 1,
2013” wherever it appears therein and replacing it with “July 1, 2016”.

3. Section 2.1 of the Agreement shall be deleted and replaced with the
following:

Section 2.1 Base Salary. Effective July 1, 2013, the Employee shall be paid an
annual base salary (“Base Salary”) of US$900,000. The Employee shall be paid no
less frequently than monthly in accordance with the Company’s payroll practices.

 

1



--------------------------------------------------------------------------------

4. Section 2.2 of the Agreement shall be deleted and replaced with the
following:

Section 2.2 Bonus. In addition to the Base Salary, the Employee shall continue
to be entitled to participate in the management bonus plan of the Company that
applies to senior executives of the Company. The Employee will be eligible,
subject to the terms of the plan, to receive a discretionary bonus (the
“Management Bonus”) for the applicable year, which is typically paid in March of
the following year. The bonus will be based 50% on the Company’s performance and
50% on the Employee’s performance. The target bonus (the “Target Bonus”) is
equal to 70% of the Base Salary, with no minimum and with the potential to
overachieve.

5. Section 2.3.1 of the Agreement shall be deleted and replaced with the
following:

Section 2.3.1 Incentive Compensation. Starting as soon as practicable following
the execution of the Third Amending Agreement, the Employee shall receive three
annual equity grants of $1,800,000 in value each, for a total grant value of
$5,400,000. The annual grants will be a mix of non-qualified options (the
“Options”) to purchase shares of common stock of the Company (the “Common
Shares”) and Restricted Share Units (“RSUs”), according to the following
schedule:

 

  •  

2013: 70% Options, 30% RSUs

 

  •  

2014: 60% Options, 40% RSUs

 

  •  

2015: 50% Options, 50% RSUs

Annually at the time of the grant, the Company will use the $1,800,000 total
grant value as well as the binomial value (for Options) and current price of
Common Shares (for RSUs) to determine the amount of Options and RSUs granted. It
is anticipated that the Employee will receive the first grant hereunder in July
2013, the second grant in March 2014, and the third grant in March 2015. All
granted Options and RSUs shall vest over a three-year period, as follows: 1/3 on
the first anniversary date of the grant; 1/3 on the second anniversary date of
the grant; and 1/3 on the third anniversary date of the grant.

Both the Options and the RSUs granted hereunder shall be subject to the terms
and conditions of the Company’s Long Term Incentive Plan (“LTIP”), as well as
the grant agreements to be entered into between the Company and the Employee
pursuant to, and in accordance with, the terms of the LTIP.

If the Employee resigns prior to the conclusion of the Employment Term or
chooses not to renew the Agreement, any unvested Options or RSUs will be
forfeited without compensation. If the Agreement is not renewed at the Company’s
choice, the vesting of all Options and RSUs will accelerate.

If the Employee is terminated Without Cause following a change of control of the
Company (a “Change of Control”) (i.e., any person, or group of persons acting in
concert, other than Bradley J. Wechsler and Richard L. Gelfond, acquiring
greater that fifty percent (50%) of the outstanding common shares of the
Company, whether by direct or indirect acquisition or as a result of a merger,
reorganization or sale of substantially all of the assets of IMAX Corporation),
to the extent that the total value of the vested RSUs and Options granted herein
is less than $5,000,000 at the time of such termination, the Employee’s
severance payment under Section 4.1.1 will be increased by the amount the total
value of the Employee’s vested RSUs and Options is less than $5,000,000.

 

2



--------------------------------------------------------------------------------

6. Section 2.3.2 of the Agreement shall be deleted in its entirety.

7. Section 2.3.3 of the Agreement shall be deleted and replaced with the
following:

Section 2.3.3 Life Insurance. (a) For the duration of the Employment Term the
Company shall continue to pay premiums on a term life insurance policy or
policies in the aggregate amount of $3,000,000 for the benefit of a beneficiary
(or beneficiaries) designated by the Employee. This shall be a taxable benefit
to the Employee.

(b) In addition to the term life insurance referred to in Section 2.3.3(a),
starting in July 2015, the Company shall pay up to $135,000 per year for five
years in premiums for life insurance for the benefit of a beneficiary (or
beneficiaries) designated by Employee. Prior to July 2015, the Company shall
continue to pay premiums of up to $135,000 on life insurance for Employee
pursuant to Section 2.3.3(b) under the Second Amending Agreement. This shall be
a taxable benefit to the Employee. The Company’s payments under this provision
shall cease upon Employee’s resignation, termination with Cause, or failure to
renew his Employment Agreement.

8. Section 4.1.1 of the Agreement shall be deleted and replaced with the
following:

Section 4.1.1 General. Subject to the provisions of Sections 4.1.2, 4.1.3 and 6,
if, after the Commencement Date and prior to the expiration of the Employment
Term, the Employee’s employment is terminated by the Company Without Cause, then
the Company shall pay the Termination Payment then due to be paid within 30 days
of the date of termination and shall continue to pay the Employee the Base
Salary and Target Bonus for the remainder of the Employment Term (such period
being referred to hereinafter as the “Severance Period”), but in no event for
less than twelve (12) months, at such intervals as the same would have been paid
had the Employee remained in the active service of the Company, or, at the
option of the Company, by immediate payment to the Employee of the remaining
Base Salary and Target Bonus that would be payable during the Severance Period.
Upon such termination (if after the Commencement Date and prior to the
expiration of the Employment Term), the Employee shall also be entitled to
continue to receive his employment benefits referred to in Section 3.1 at the
Company’s expense during the Severance Period (to the extent paid for by the
Company as at the date of termination) and subject to the consent of the
applicable insurers.

The Employee agrees that the Company may deduct from any payment of Base Salary
and Target Bonus to be made during the Severance Period the benefit plan
contributions which are to be made by the Employee during the Severance Period
in accordance with the terms of all benefit plans for the minimum period
prescribed by law. The Employee shall have no further right to receive any other
compensation or benefits after such termination of employment except as are
necessary under the terms of the employee benefit plans or programs of the
Company or as required by applicable law. Payment of Base Salary and Target
Bonus and the continuation of the aforementioned Employee benefits during the
Severance Period as outlined above shall be deemed to include all termination
and severance pay to which the Employee is entitled pursuant to applicable
statutory and common law. The date of termination of employment Without Cause
shall be the date specified in a written notice of termination to the Employee
and does not include the Severance Period.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in Section 4.2 below, if the Employee
resigns following both (a) a Change of Control and (b) the diminution of the
Employee’s responsibilities such that (i) the Employee no longer reports
directly to the CEO or (ii) an executive of equal or greater seniority to the
Employee is employed in the Company’s Santa Monica office or in the IMAX
Entertainment division, such resignation shall be treated as a termination of
the Employee’s employment Without Cause pursuant to this Section 4.1.1.

9. Section 6 of the Agreement shall be amended by replacing the term “Minimum
Bonus” in the first sentence thereof with the term “Target Bonus.”

10. The Employee may attend regularly scheduled meetings of the Board of
Directors of the Company, except for meetings or portions thereof in Executive
Session, or when the Employee’s attendance would not be consistent with good
corporate governance.

11. The Company agrees to reimburse the Employee for tuition and his reasonable
expenses incurred in connection with his attendance at an executive MBA program
of his choice in the US (the “Program”) during the Employment Term, up to a
total of $100,000. The Employee agrees to be available to the Company as
required while enrolled in a Program, including during business hours, in the
evenings and on weekends. If the Employee voluntarily resigns from the Company
or does not renew the Agreement with the Company within two years after
completion of a Program, the Employee must reimburse the Company for 50% of the
amount paid by IMAX for the Program.

Except as amended herein, all other terms of the Agreement shall remain in full
force, unamended.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Employee have duly executed and
delivered this Third Amending Agreement on this 27th day of June, 2013.

 

IMAX CORPORATION By:   /s/ Robert D. Lister   Name: Robert D. Lister  

Title: Chief Legal Officer

          Chief Business Development Officer

 

By:   /s/ Carrie Lindzon-Jacobs   Name: Carrie Lindzon-Jacobs  

Title: Executive Vice President

          Human Resources

 

SIGNED, SEALED AND DELIVERED

in the presence of:

      EMPLOYEE:       /s/ Marci O. Foster      

/s/ Greg Foster

Witness       Greg Foster

 

5